Citation Nr: 0304533	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  97-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sarcoidosis.

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April to September 
1987.  He had additional periods of active duty for training, 
to include the period from July 22, 1991 to August 2, 1991.  
He was on inactive duty for training on April 6 and April 7, 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for sarcoidosis.  When this case was before the 
Board in August 1997, it was remanded for additional 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.


FINDING OF FACT

Sarcoidosis was initially documented more than one year 
following service, and there is no competent medical evidence 
linking it to active service or the veteran's active duty for 
training.


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active 
service or active duty for training, and may not be presumed 
to have been incurred during active service.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1131, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.309 (2002); 38 C.F.R. 
§ 3.307 (as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 
2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statement of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
supplemental statement of the case issued in December 2002 
apprised the veteran of the pertinent provisions of the VCAA 
and of that evidence he needed to submit and the development 
the VA would undertake.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service private treatment records.  
Additionally, the record contains a VA clinical opinion as to 
the etiology of the disability at issue.  The veteran has not 
indicated that there is any additional evidence that could be 
obtained.  Accordingly, the Board finds that all information 
and evidence have been developed to the extent possible and 
that no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

On an induction examination for the Reserves conducted in 
January 1987, the lungs and chest were evaluated as normal.  
A chest X-ray study revealed bilateral hilar adenopathy.  It 
was indicated that sarcoid, lymphoma and tuberculosis should 
be ruled out.

A quadrennial examination for the reserves was conducted the 
December 1990.  The lungs and chest were evaluated as normal.  
A physical profile dated in July 1995 reflects that it was 
issued for pulmonary sarcoidosis.

The veteran was afforded a VA general medical examination in 
April 1996.  He asserted that he developed and was diagnosed 
with sarcoidosis in service.  He related that he normally 
passed his yearly physical training without difficulty, until 
about 1991 when he noticed progressive shortness of breath 
and easy fatigability when he ran even short distances.  He 
stated that he consulted the military doctor who did a 
complete examination, including a chest X-ray study, and was 
told he had sarcoid.  No treatment was prescribed at that 
time.  Subsequently, he sought additional evaluation, 
including a biopsy, and was told he had sarcoidosis.  
Prednisone was started at that time.  Following an 
examination, the pertinent diagnosis was sarcoidosis, by 
history and chest X-ray study, on Prednisone.

Private medical records dated from 1993 to 1997 have been 
associated with the claims folder.  It was noted in March 
1994 that the veteran had had sarcoidosis dating back to at 
least 1991, and had been on steroids since that time.  When 
hospitalized at a private facility in October 1995, it was 
reported that the veteran had been first diagnosed with 
sarcoidosis in April 1991, when he presented with a few weeks 
of cough, increasing shortness of breath and weight loss.  He 
was diagnosed by transbronchial biopsy.  The impression was 
sarcoidosis, stable.

In April 1998, a VA physician noted that he had reviewed the 
veteran's claims folder.  The physician stated that the 
diagnosis of sarcoidosis was firmly established by clinical, 
radiological and transbronchial biopsy.  He added that 
sarcoidosis is a systemic disease and is characterized by 
non-caseating granulomas of unknown etiology.  He commented 
that the veteran's military records did not show any 
pulmonary symptoms recorded.  He indicated that if the 
reference to the abnormal chest X-ray study in 1987 at the 
time of induction was correct, then the veteran had had 
asymptomatic sarcoidosis since then.  The physician added 
that it was well known to happen that a routine chest X-ray 
study shows the probability of sarcoidosis in an asymptomatic 
individual.  Accordingly, it was the VA physician's opinion 
that the etiology of the veteran's sarcoidosis was unknown 
(as in every case of sarcoidosis).  He concluded that the 
veteran's shortness of breath that was reported to the 
military physician in 1991 was related to sarcoidosis, but 
that he could not find any active duty or reserve service 
medical records pertaining to this.

In November 2002, the VA physician who furnished the opinion 
in April 1998 again reviewed the record and stated that his 
opinion remained the same.  He noted that the veteran was in 
carpentry and mahogany training for six months in 1987, and 
that this was not an etiological factor for sarcoidosis.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sarcoidosis becomes manifest, or shown to have been 
aggravated, to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. § 3.309; 38 C.F.R. § 3.307 (as amended 
by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Initially, the Board notes that the chest X-ray study in 
January 1987 showed bilateral hilar adenopathy, and that 
sarcoid was to be ruled out.  Thus, while sarcoidosis was 
suspected, it was not confirmed at that time.  Therefore, the 
presumption of soundness on induction is deemed to not have 
been rebutted.  38 C.F.R. § 3.305 (2002).

The Board observes that the veteran has reported that he was 
diagnosed with sarcoidosis in April 1991.  It is significant 
to point out, however, that his active duty for training 
during that year was in July and August.  There is nothing of 
record showing any complaints or treatment for sarcoidosis 
during that period of active duty for training.  While he was 
on inactive duty for training for two days in April 1991, it 
must be noted that sarcoidosis is a disease, not an injury, 
and service connection may not be granted for this disability 
based on inactive duty for training.  The VA physician who 
reviewed the record concluded that he could not find any 
active duty or reserve service medical records pertaining to 
sarcoidosis.  

The evidence supporting the veteran's claim consists 
primarily of his statements.  The medical evidence of record 
demonstrates that sarcoidosis was initially documented 
several years after service and was not sustained during any 
period of active duty or active duty for training.  The Board 
concludes that the medical findings are of greater probative 
value than the veteran's statements concerning the onset of 
sarcoidosis.  Accordingly, the Board finds that the weight of 
the evidence is against the claim for service connection for 
sarcoidosis.




ORDER

Service connection for sarcoidosis is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

